Citation Nr: 0303881	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  02-12 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for residuals of cold 
injury, to include degenerative arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from May 1941 to August 1945.

Initially, the Board of Veterans' Appeals (Board) notes that 
a review of the record reflects that a claim for service 
connection for joint trouble in the knees and elbows was 
previously denied in a rating decision in August 1945, and 
that the veteran did not appeal this decision.  Thereafter, 
the veteran filed a new claim in November 1999 that 
specifically sought service connection for degenerative 
arthritis.  As this claim did not specify a particular joint, 
the regional office (RO) adjudicated the claim as an original 
claim, and not on a new and material basis, and has also 
considered whether there is any other current disability that 
could be related to exposure to cold during service.  The 
Board agrees with the RO's actions in this regard, and has 
identified the issue on appeal to include consideration as to 
entitlement to service connection for any residuals of cold 
injury, to include degenerative arthritis.  


FINDING OF FACT

Cold injury was shown in service, but neither degenerative 
arthritis nor any other current disability has been related 
to exposure to cold during service, presumptively or 
otherwise.


CONCLUSION OF LAW

No current disability has been related to exposure to cold 
during active service, presumptively or otherwise.  
38 U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2002) (VCAA).  In this 
regard, the veteran was afforded Department of Veterans 
Affairs (VA) examinations in November 1999 and August 2000 to 
ascertain the nature and extent of current disability and the 
likelihood of a relationship between such disability and the 
veteran's exposure to cold as a prisoner of war (POW) in 
Germany during World War II.  The Board also notes that the 
regional office (RO) advised the veteran in its original 
notice denying service connection for degenerative arthritis 
resulting from cold injury of its willingness to provide 
further examination and the veteran's option to provide 
private examination results.  In addition, a July 2002 
statement of the case continued to advise the veteran of the 
lack of evidence of a link between any current disability and 
exposure to cold during service, and of the development the 
RO had pursued in this regard, and thus, the veteran was 
clearly able to determine what steps he needed to take to 
supplement the actions of the RO.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Moreover, the claims file reflects 
that the veteran has been provided with the relevant law and 
regulations and there is no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained or adequately addressed in documents contained 
within the claims folder.  Accordingly, the Board finds that 
no further notice and/or development is required in this 
matter under the VCAA.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.

In addition, when a veteran served 90 days or more during a 
period of war and arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though these is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 
3.309 (2002).  

Finally, if a veteran is a former POW and was interned or 
detained for not less than 30 days, post-traumatic 
osteoarthritis shall be service connected if manifest to a 
degree of 10 percent or more at any time after discharge or 
release from active service even though there is no record of 
such disease during service, provided the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied.  38 C.F.R. § 3.309(c).

None of the veteran's service medical records discloses any 
reference to residuals of frostbite, however, the records do 
reflect the veteran's August 1945 separation examination 
report of rheumatic pains in both knees and elbows for the 
previous year or two while a POW in Germany.  

In his original application for compensation filed in August 
1945, the veteran denied that he was currently experiencing 
any problem in the knee and elbow joints and further 
indicated that he believed these problems related to being 
exposed to wet conditions, including those related to 
amphibious training in the Army.

In a statement accompanying his subsequent claim for service 
connection for degenerative arthritis filed in September 
1999, the veteran noted the harsh conditions that he was 
exposed to during service, including barracks that were so 
cold that snow left on shoes would not melt.

Private treatment records for the period of October 1994 to 
September 1999 reflect diagnoses that included subaortic 
stenosis, backache, right thigh ecchymosis, multiple 
papilloma, gout, high blood pressure, urinary retention, 
acute pneumonia, cardiac valvular discomfort, and grade I 
spondylolisthesis of L3 on L4 due to degenerative arthritis 
in the facet joints.

VA general medical examination in November 1999 revealed X-
ray findings of chondrocalcinosis of the hands with moderate 
degenerative changes of the joints and similar findings in 
the knees, the right greater than the left.  The examiner's 
impression was hypertension, mildly irregular heartbeat and 
cardiac murmurs without evidence of congestive heart failure, 
gout without current inflammation, and severe carpal tunnel 
syndrome with loss of thumb musculature bilaterally, 
producing reduced strength and functioning of both hands.

A May 2000 private medical report from Dr. M. reflects his 
opinion as to whether the veteran's prolonged exposure to 
cold and dam[p] whether, ra[i]n, mud and snow was likely to 
have contributed to and was a direct cause of his 
degenerative arthritis.  It was Dr. M.'s opinion that his 
prolonged exposure during the veteran's time in a POW camp 
could have contributed to his degenerative arthritis, but to 
what extent he was not sure.  Dr. M. did not know whether 
there was any way of "doing this."  He went on to comment 
that he believed it was better to have Dr. C. decide this 
(the November 1999 VA general medical examiner), or one of 
the veteran's disability physician's who specialized in this 
sort of examination.

VA cold injury protocol examination in August 2000 revealed 
the veteran's report of exposure to rain and cold during his 
captivity as a POW.  He denied any complaints of frostbite or 
attacks on any specific limb.  Current complaints included 
stiffness and pain in both knees and right hip pain, all of 
which were aggravated by cold weather.  Evaluation of the 
hands revealed mild contracture and examination of the knees 
revealed arthritic changes on the right greater than the 
left.  X-rays of the right hip at this time were interpreted 
to reveal degenerative disease.  The impression included 
status post minimal cold exposure with no reports consistent 
with frostbite during military career, chondrocalcinosis 
involving the hands and knees with mild to moderate 
degenerative changes in the hands, knees, and right hip, and 
entrapment mononeuropathy at the wrists with atrophy of 
thenar muscles.  The examiner commented that the veteran's 
chondrocalcinosis was a noninducible condition and that his 
mild to moderate degenerative changes were consistent with 
age and highly unlikely to be related to wartime experiences.

Additional private medical records for the period of October 
2000 to April 2002 reflect diagnoses that included 
hypertension and other cardiovascular disability, gout, and 
degenerative joint disease.

In a VA medical statement, dated in June 2002, the VA 
examiner, Dr. C., further indicated that at the time of the 
veteran's most recent VA examination, the veteran's 
complaints primarily involved the knees, and that frostbite 
and other significant cold exposures did not affect the major 
joints and were usually restricted to the distal joints such 
as the hands and feet.  With respect to the veteran's use of 
the term "rheumatic pains" in 1945, Dr. C. commented that 
the use of this term had changed since 1945 from being 
loosely applied to many kinds of swollen joint pain to being 
reserved for a specific disease condition.  Dr. C. further 
commented that he discussed this case with a University of 
Iowa professor of rheumatology who point out that if the 
veteran had in fact been afflicted with a significant 
rheumatological disorder in 1945, there now should be massive 
destruction of the joints, and only mild degenerative changes 
were reported on most recent X-ray examinations.  Therefore, 
it was Dr. C.'s opinion that, where as the veteran did have 
some complaints of joint discomfort at the time of discharge 
from the military, the current joint pains were more 
consistent with age-related changes to the joint and less 
likely as not related to military experiences. 

At the veteran's hearing before a member of the Board in 
November 2002, the veteran testified concerning his exposure 
to cold while a POW during World War II.


II.  Analysis

The Board has carefully reviewed the evidence of record, 
paying closest attention to the evidence pertinent to the 
existence of any disability that has been associated with 
exposure to cold during the veteran's active service or at 
any point in time.  However, despite the existence of 
numerous treatment records dated from October 1994, and the 
results from two VA examinations, the Board finds that the 
evidence does not reflect a diagnosis of disability 
associated with exposure to cold, and that there is therefore 
no current evidence of disability that can be linked to 
service.  In this regard, although the Board recognizes that 
Dr. M. stated in his May 2000 report that the veteran's 
prolonged in-service exposure could have contributed to his 
degenerative arthritis, he was admittedly unsure about such a 
relationship, and it has been held that such an unequivocal 
statement, even by a medical care provider, is of little, if 
any, probative value.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
existence of the claimed disorder or any such relationship).  

Moreover, the claims folder also contains the more direct and 
unequivocal opinion of Dr. C., who, after examining the 
veteran on several occasions, reviewing the record in detail, 
and consulting with specialists in rheumatology, concluded 
that the veteran's current joint pains were more consistent 
with age-related changes to the joint and less likely as not 
related to military experiences.  

The Board also notes that following his examination of the 
veteran in August 2000, Dr. C. further opined that the 
veteran's chondrocalcinosis was a noninducible condition and 
that his mild to moderate degenerative changes were 
consistent with age and highly unlikely to be related to war 
time experiences.

Under the basic statutory framework and the case law, it is 
clear that a fundamental element for the establishment of 
service connection is competent evidence of current 
"disability."  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  The Board further finds that current "disability" 
means a disability shown by competent medical evidence to 
exist at the date of the filing of the claim for service 
connection or thereafter.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 19970; Chelte v. Brown, 10 Vet. App. 268 (1997).  
It has also been held that the regulatory definition of 
"disability" is the "...impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions..."  38 C.F.R. § 4.1 (2002); Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).  Consequently, since 
"disability" related to exposure to cold is not shown to be 
present at to this claim, a preponderance of the evidence is 
clearly against entitlement to service connection for 
residuals of cold injury, including degenerative arthritis.

Although the Board is sympathetic to the position of the 
veteran and his spouse, as the veteran no doubt suffered 
extreme hardship during his captivity in World War II, 
evidence of current residuals of cold exposure is required, 
not merely the possibility of the existence of such 
residuals.  As the veteran and his spouse have not 
demonstrated any special expertise in this subject, their lay 
opinions as to the existence of current disability associated 
with cold exposure is of little or no weight.  Espirtu v. 
Derwinski, 2 Vet. App. 492 (1992).

Parenthetically, the Board notes that even if the evidence 
demonstrated that current arthritis of the hand, knees, 
lumbar spine, and/or right hip was related to exposure to 
cold, a preponderance of the evidence would still be against 
the claim as the more persuasive and unequivocal opinion 
evidence concludes that the veteran's degenerative changes in 
these joint areas are more likely than not the result of age-
related changes to the joint and less likely as not related 
to military experiences.  The Board further notes that 
applicable presumptions would also not help the claim, as 
there is no evidence linking a current diagnosis of 
degenerative arthritis to a period within one year following 
the veteran's discharge from service, and there is no 
evidence that there was any trauma to the joints that would 
permit the Board to conclude that the veteran's arthritis was 
post-traumatic in nature and that the veteran was therefore 
entitled to presumptive service connection for such condition 
pursuant to the regulations applicable to POW's under 
38 C.F.R. § 3.309(c).

In summary, the Board finds that the more specific, 
unequivocal, and probative evidence is against the existence 
of any current residual disability arising out of any in-
service cold injury, including degenerative arthritis.  
Consequently, the claim must be denied.




ORDER

The claim for service connection for residuals of cold 
injury, to include degenerative arthritis, is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

